October 18, 1999
Dear Colleague:
As the Children's Health Insurance Program (CHIP) enters its third year, we continue to strive, in
partnership with States, to find new and effective ways to reach out to families of children who
may be eligible for free and reduced-cost health insurance and ensure that they have information
about CHIP and Medicaid and the assistance they need to enroll. As of September 8, 1999, every
State and Territory had an approved CHIP plan. Nearly every one of those plans includes CHIP
or Medicaid coverage for children and adolescents up to age 18. However, despite early outreach
efforts, millions of eligible children are still not enrolled in these programs.
In reaching out to families, many States have been using school-based strategies. Indeed, there
may be no better way to reach uninsured children than in schools through those individuals who
come into contact with children and families every day -- school principals, nurses, teachers,
guidance counselors, and school lunch staff. We strongly encourage State Medicaid and CHIP
agencies to partner with State and local educational agencies to promote the use of school-based
strategies to find and enroll eligible children. This letter provides information on some promising
school-based outreach strategies and possible funding sources; the availability of presumptive
eligibility as a tool for extending coverage to children; current and upcoming national schoolbased outreach initiatives; and a new outreach web site for your use.
CHIP and Medicaid Outreach in Schools
Because schools are a trusted source of information for families, they have a unique opportunity
to support the CHIP and Medicaid outreach effort. Many States have already had success in
using schools as a central point for disseminating information about CHIP and Medicaid. States
have distributed millions of applications to schools, targeted potentially eligible children by
creating linkages with the school lunch program, and sent direct mailings to families identified as
currently receiving food stamps.
We strongly encourage State Medicaid and CHIP Directors to work with State and local
educational agencies to develop effective partnerships that will help identify and enroll uninsured
children. Possible school-based outreach strategies include:


Linking CHIP and Medicaid enrollment with school enrollment by including a question
about health insurance on school registration forms and following up with application
information and assistance;



Providing information about CHIP at Back-to-School nights, parent-teacher conferences,
Parent Teacher Association (PTA) meetings, and other extracurricular activities;



Sending application information home with school registration and school lunch information
and other mailings;



Enlisting teachers, guidance counselors, school nurses, school lunch administrators and other
school staff to work with parent volunteers and local community-based organizations to help
share information about CHIP and Medicaid and answer basic questions about the programs;



Providing financial incentives for authorized on-site eligibility workers to successfully enroll
uninsured children; and



Sponsoring Child Health Insurance Enrollment days where authorized outreach and
eligibility workers are available at schools to help families enroll on the spot.

States may claim federal matching funds through CHIP and Medicaid when financing outreach
activities at schools. Note that the CHIP statute requires that expenditures for outreach activities
count toward the 10 percent limit on administrative (or non-health benefits coverage)
expenditures. Although the Medicaid statute does not limit expenditures for outreach and other
administrative activities, it does have specific requirements regarding the types of activities that
are considered administrative and any expenditures claimed under Medicaid should adhere to the
appropriate claiming rules. You may wish to contact your HCFA Regional Office if you have
questions about Medicaid administrative claiming policies. In addition, HCFA will be releasing
additional guidance specifically addressing administrative claiming for school-based activities
under the Medicaid program in the near future.
Presumptive Eligibility for Children
States that have created a separate CHIP (S-CHIP) program can ensure that health care is
immediately available to children who appear to be eligible by allowing schools to grant
presumptive eligibility. Several States have elected to use presumptive eligibility, and others
are encouraged to amend their State CHIP plans to include this option.
In States that permit coverage based on presumptive eligibility, schools can use basic
information that might be available regarding family size and income to identify a child who is
likely to be eligible for CHIP. Working with the family, the school could provide proof of
presumptive eligibility so the child can access services immediately. If the family files a CHIP
application within the time frame established by the State, the child would remain eligible until
the State acts on the application. If the child is found eligible for CHIP, the services provided
during the presumptive period may be claimed at the enhanced matching rate for CHIP
expenditures.
If the State determines that the child is eligible for Medicaid, Medicaid covered services
may be provided for up to three months prior to the date of the application for Medicaid and
claimed at the appropriate Medicaid matching rate, if the child would have been eligible for
Medicaid if he/she had applied. If the family does not file an application within the time
period established by the State, the child's presumptive eligibility would discontinue at the
end of that period. It should also be noted that if the family does not file an application on
behalf of the child, or if the child is determined to be ineligible for CHIP, the services
provided during the presumptive eligibility period may be claimed at the enhanced
matching rate and will count against the 10 percent limit on administrative expenses for
CHIP.
National School-Based Outreach Initiatives
The Administration is committed to building on existing and potential relationships in order to
further the effort to find and enroll children in health insurance. For example, the Department of
Education (ED) recently launched a back-to-school campaign, entitled Insure Kids Now!
Through Schools. On August 9, 1999, ED sent letters to all 15,725 school superintendents
inviting them to join a national coalition to encourage schools and communities to work together

to identify uninsured children for enrollment in State health insurance programs. This letter was
accompanied by a packet of information, including an activity sheet on how schools can target
and enroll eligible children, a list of State-specific contacts, and a pledge form soliciting schools'
commitment to outreach (see enclosure). In addition, ED, in partnership with the National
Association of Elementary School Principals, sent a similar letter to 27,000 schools.
To complement ED's efforts, the Department of Health and Human Services (HHS) is cosponsoring, along with ED, a National Summit on School-based Outreach for Children's Health
Insurance that will highlight both short-term and long-term activities in this area. The Summit is
planned for November 1718, 1999, in Washington, D.C. This partnership between the Health
Resources and Services Administration (HRSA), HCFA, ED, and a broad-based coalition of
educational associations and advocates is intended to make school-based outreach a meaningful
and continuous process. We will be asking States to share their experiences and to develop action
plans for moving forward on school-based enrollment. We hope to learn about promising
practices that encourage schools and early education providers to incorporate health insurance
promotion activities into their overall plans.
In preparation for this event, the primary sponsor of the National Summit, the Health Resources
and Services Administration (HRSA), will be hosting a series of regional conference calls. The
Department of Education will also be holding face-to-face meetings in a few regions prior to the
Summit. These calls and meetings will give HRSA, HCFA, and ED an opportunity to gather
State outreach examples for the National Summit and to identify and discuss regional topics.
Outreach Information Clearinghouse Web Site
Finally, we would like to announce a new addition to HCFA's CHIP web site called the Outreach
Information Clearinghouse. This new web page can be found at
(http://www.hcfa.gov/init/outreach/ outhome.htm). This page is designed to provide outreach
information and a forum for information exchange among States, school districts, schools,
community-based organizations, children's groups and other interested parties regarding outreach
for CHIP and Medicaid. The following is a description of the current links you will find at this
new site.
 Outreach Strategy Corner - This web site will allow States, school districts and schools,
and community-based organizations and others engaged in outreach to provide a capsule
description of their efforts, as well as contact information for further details.


Effective Outreach Strategies - This page provides descriptions of successful State
practices that may be adapted and utilized to reach uninsured children in other State
programs. Successful tools and guides to assist in outreach are also included.



Outreach Conference Reports - This page includes summaries and complete reports, where
available, of various outreach conferences that have been held around the country.



Official HCFA CHIP Outreach Guidance - This page includes items such as Dear State
Health Official letters, HCFA guides, manual issuances, official reports, surveys, studies, and
related policy issuances.



Upcoming Outreach Events - This page allows interested parties to submit information
about upcoming activities (e.g., conferences, training, campaign kick-off events).
Information can be submitted to CHIPOutreach@hcfa.gov.



HCFA Outreach Contacts - This page includes a list of regional office and central office
outreach contacts, including phone numbers and e-mail addresses.



Helpful Links to Other Sites - This page facilitates easy access to selected web sites which
contain relevant CHIP outreach information.

In addition, we encourage you to visit ED's web site ( www.ed.gov/chip), which provides
detailed information on the recently launched back-to-school campaign -- Insure Kids Now!
Through Schools.
As we receive input and feedback, we plan to add items and sections to fulfill your needs. For
example, we intend to add an eligibility simplification category in the near future, which will
include examples of simplified applications, as well as other related information.
Again, we encourage all States, other HHS and ED partners, and other interested parties to share
information on evolving and emerging outreach practices, successes as well as struggles, by
utilizing the Outreach Strategy Corner. In addition, we will continue to facilitate the exchange of
information on State outreach programs in a timely manner, by publishing highlights in the
Effective Outreach Strategies section. This medium will provide all of us the opportunity to learn
from each other how to further pursue effective ways of reaching challenging segments of the
population, to resolve outreach problems, and to test successful strategies.
Thank you for your commitment to utilizing all of the available means of reaching the nation's
uninsured children and helping to ensure they receive essential health care coverage.
Sincerely,
Donna E. Shalala
Richard W. Riley
Secretary Secretary Department of Health and Human Services Department of Education
Enclosure
cc: HHS Regional Directors HCFA Regional Administrators HCFA Associate Regional
Administrators for Medicaid and State Operations PHS Regional Offices
Cindy Brown - Council of Chief State School Officers Mike Casserly - Council of the Great City
Schools Brent Ewig - Association of State and Territorial Health Officials Brenda Greene National School Boards Association Carolyn Henrich - National Parent Teacher Association
Catherine Hess - Association of Maternal and Child Health Providers Bruce Hunter - American
Association of School Administrators Lee Partridge - American Public Human Services
Association Matt Salo - National Governors' Association Carlos Vega - National Association of
State Boards of Education Joy Wilson - National Conference of State Legislatures Susan Wooley
- American School Health Association

